Citation Nr: 0730030	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  02-03 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder.

2.  Entitlement to an initial compensable evaluation for 
residuals of an injury to the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to May 1998.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  This case was remanded by the Board in 
October 2004 and November 2006 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that any 
currently diagnosed right elbow disorder is related to 
military service.

2.  The veteran's residuals of an injury to the right wrist 
are manifested by pain, tenderness, numbness, and full range 
of motion.


CONCLUSIONS OF LAW

1.  A right elbow disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an initial compensable evaluation for 
residuals of an injury to the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  A letter dated in 
April 2002 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in 
December 2006, after which the claims were readjudicated.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's service medical records 
and VA medical treatment records have been obtained.

VA examinations were provided to the veteran in April 2007 in 
connection with his claims, but the veteran failed to report 
for the examinations.  The evidence of record shows that the 
veteran was provided with proper notice scheduling the 
examinations at his last known address in March 2007.  The 
notice was not returned as undeliverable.  While VA has a 
duty to assist the veteran in the development of his claims, 
that duty is not "a one-way street."  If the veteran wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Accordingly, VA's 
duty to assist has been satisfied with respect to the 
provision of medical examinations.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Right Elbow

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran's service medical records show that the veteran 
complained of a right elbow injury in May 1998.  He reported 
that he tripped and landed on his right elbow on a metal 
grate.  The veteran stated that he could move his elbow, but 
that it was extremely painful.  After physical examination, 
the assessment was contusion of the right elbow.

After separation from military service, a November 1998 VA 
outpatient medical report stated that the veteran fell on a 
steel grate during military service and "ruptured a fluid 
sac" in his right elbow.  He complained that his right elbow 
did not hurt unless he touched it, at which point he 
experienced radiating pain that was "pretty severe."  The 
assessment was "various orthopedic problems."

In a January 1999 VA outpatient orthopedic report, the 
veteran reported that he injured his right bursa in April 
1998 and had surgery at that time.  He complained of 
tenderness when he put pressure over the right olecranon 
area.  On physical examination, the bursa of the right 
olecranon appeared "somewhat thickened."  The assessment 
was chronic bursitis of the right olecranon.  On x-ray 
examination of the veteran's right elbow, the soft tissues 
were unremarkable, there was no evidence of acute bony 
fracture or dislocation, and the joint spaces were adequately 
defined.  The impression stated that no significant 
abnormalities were seen.

In a February 1999 VA general note, the veteran complained 
that his bursitis was "really acting up."

In a March 1999 VA outpatient orthopedic report, the veteran 
stated that he had a history of injury and surgery to his 
right bursa.  On x-ray examination the right elbow showed no 
pathology.  The veteran complained of continuing discomfort 
in his right elbow.  On physical examination, the veteran had 
tenderness over the olecranon area to palpation and the bursa 
appeared somewhat thickened.  The assessment was chronic 
bursitis of the right elbow.

In a November 2000 VA joints examination report, the veteran 
stated that he fell on his right elbow and "developed an 
olecranon bursitis that has since resolved."  He complained 
of occasional hypersensitivity to touch, as well as 
tenderness and soreness over the right olecranon.  On 
physical examination, the veteran's right elbow as normal and 
had a full range of motion.  The diagnosis was history of 
right olecranon bursitis.  In a subsequent November 2000 VA 
radiographic examination report, views of the veteran's right 
elbow were taken.  No significant abnormalities of the bone, 
joints, or adjacent soft tissues were seen.  The report 
stated that the x-rays were normal and the impression was 
that no significant bone or joint abnormality of the elbow 
was present.

In an August 2002 VA outpatient medical report, the veteran 
complained of tenderness over the right elbow.  The 
assessment was tennis elbow.

In a September 2002 VA outpatient orthopedic report, the 
veteran complained of pain in the lateral aspect of the right 
elbow.  The report stated there was no history of any 
contusion or trauma.  The veteran reported that his primary 
care physician outside of VA diagnosed the complaint as a 
"muscle strain."  After physical examination, the 
assessment was rule out lateral epicondylitis.


In a January 2003 VA outpatient orthopedic report, the 
veteran complained of increasing pain over the lateral aspect 
of the right elbow.  The report stated that the veteran had a 
previous diagnosis of right lateral epicondylitis which 
appeared to be resolving.  On physical examination, there was 
no edema, erythema, or ecchymosis.  The veteran's range of 
motion was limited to 120 degrees of flexion and had full 
motion on extension.  There was tenderness over the lateral 
epicondyle.  "Vascular and sensory" of the right arm, 
forearm, wrist, and hand were within normal limits.  On x-ray 
examination, no abnormalities were noted.  The assessment was 
"[a]t this point, lateral epicondylitis."

In a February 2003 VA outpatient orthopedic report, the 
veteran reported that "in the remote past he has had an 
accident where several boxes fell on his right elbow in the 
1990s with subsequent pain in his elbow that resolved."  The 
veteran complained of persistent pain on the lateral aspect 
of the elbow over the lateral epicondyle for the previous 
year.  On physical examination, no abnormalities were noted 
other than tenderness to palpation over the radiohumeral 
joint.  On radiographic examination, a questionable 
osteochondral lesion was seen on the capitellum.  The 
impression was "a one year history of right elbow pain at 
the lateral epicondyle, possible [ostechondritis dissecans] 
lesion of the capitellum."

In an April 2003 VA outpatient orthopedic report, the veteran 
reported that his right elbow pain began approximately 6 
years before when several boxes fell on his elbow.  On 
physical examination, there was tenderness over the lateral 
epicondyle as well as over the olecranon.  The veteran had a 
full range of motion with some pain on full extension.  On x-
ray examination, no abnormalities were noted.  On magnetic 
resonance imaging, no ostechondritis dissecans lesion, 
obvious deformity, or inflammatory changes were noted.  The 
impression was lateral epicondylitis and olecranon bursitis.

The medical evidence of record does not show that any 
currently diagnosed right elbow disorder is related to 
military service.  While the veteran's service medical 
records show that the veteran complained of a right elbow 
injury in May 1998, the only diagnosis was a contusion.  As 
the veteran's currently diagnosed right elbow disorder is not 
shown by the evidence of record to be related to residuals of 
a contusion, such as a scar, the May 1998 in-service medical 
report does not provide sufficient evidence to show that the 
currently diagnosed right elbow disorder is related to this 
single incident during military service.  In addition, there 
is no medical evidence of record that relates any currently 
diagnosed right elbow disorder to military service or to any 
incident therein.  The veteran was scheduled for, and 
properly notified of, a VA medical examination which would 
have provided a medical opinion on the etiology of any right 
elbow disorder that was found to exist.  However, the veteran 
did not report for this medical examination.  As such, there 
is no medical evidence of record that relates any currently 
diagnosed right elbow disorder to military service.  
38 C.F.R. § 3.655 (2007) (where entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record). 

The medical evidence of record shows multiple right elbow 
complaints from the veteran's May 1998 in-service right elbow 
injury through November 2000.  However, the veteran's 
in-service manifestations of this disorder are not sufficient 
to establish chronicity for VA purposes.  See 38 C.F.R. 
§ 3.303(b).  In order for service connection to be 
established on the basis of chronicity and continuity, a 
chronic disease must be shown to have existed during military 
service.  This requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  In this case, the only 
in-service medical evidence of a right elbow disorder is the 
May 1998 medical report which gave an assessment of a 
contusion.  Accordingly, the medical evidence of record does 
not show that the veteran's right elbow disorder was a 
chronic disease shown as such in service.

Furthermore, the medical evidence of record does not show 
continuity of symptomatology sufficient to establish 
service-connection for VA purposes.  The November 2000 VA 
joints examination report stated that the veteran's right 
elbow complaints were resolved at that time.  The examiner 
stated that the veteran's olecranon bursitis had resolved, 
found no abnormalities on physical examination, and gave a 
diagnosis of history of right olecranon bursitis.  The 
resolution of this disorder is substantiated by a gap of 
nearly 2 years between the November 200 VA joints examination 
report and the next report of right elbow complaints in 
August 2002.  At that time, the new diagnosis was "tennis 
elbow," followed by 3 non-definitive diagnoses, until a 
definitive diagnosis was finally arrived at in April 2003.  
In the February 2003 and April 2003 VA outpatient orthopedic 
reports, the veteran stated that his right elbow disorder was 
related to an injury that occurred when several boxes fell on 
his right elbow.  This is inconsistent with the in-service 
report that the veteran tripped and fell on his right elbow 
on a metal grate.  In addition, in the February 2003 VA 
outpatient orthopedic report, the veteran indicated that he 
had experienced right elbow pain for only the previous year, 
not since separation from military service.  As such, the 
medical evidence of record does not show continuity of 
symptomatology for VA purposes.

The veteran's statements alone are not sufficient to prove 
that any currently diagnosed right elbow disorder is related 
to military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that any 
currently diagnosed right elbow disorder is related to 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, there is no medical evidence of record that 
relates any currently diagnosed right elbow disorder to 
military service.  As such, service connection for a right 
elbow disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Wrist

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's right wrist claim, as the 
appeal of this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for residuals of an injury to the right wrist.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, staged ratings may be assigned for separate 
periods of time.  Id.

Service connection or residuals, injury to right wrist was 
granted by a February 2001 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. § 
4.71a, Diagnostic Codes 5299-5215, effective July 17, 2000.  
In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2007).  The hyphenated diagnostic code in this case 
indicates that an unlisted musculoskeletal disorder, under 
Diagnostic Code 5299, was the service-connected disorder, and 
limitation of motion of the wrist, under Diagnostic Code 
5215, was a residual condition.  See id. (unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99").

In a November 1998 VA outpatient medical report, the veteran 
stated that he broke his right wrist while playing hockey in 
1996.  He complained that it ached "quite a bit."  The 
aching was not constant and occurred mostly during cold 
weather.  The assessment was various orthopedic problems.

In a January 1999 VA outpatient orthopedic report, the 
veteran complained of pain over the anatomical snuff box and 
some sensitivity to cold.  On physical examination, the 
veteran's right wrist had a full range of motion.  There was 
slight tenderness over the anatomical snuff box.  The 
assessment was post-fracture of the right wrist.  In a 
January 1999 VA radiographic report, no significant 
abnormalities were seen.

In a March 1999 VA outpatient orthopedic report, the veteran 
had "some initial complaints over the anatomical snuff 
box."  On physical examination there was full range of 
motion with no tenderness over the anatomical snuff box.  The 
assessment was post-fracture of the right wrist.

In an April 2000 VA outpatient medical report, the veteran 
complained of right wrist pain and numbness.  The assessment 
was right hand and wrist pain.

In a November 2000 VA joints examination report, the veteran 
complained of right wrist pain, occasional soreness, 
occasional tenderness, and occasional flare-ups which caused 
additional pain and soreness.  On physical examination, the 
veteran's right wrist had a little tenderness and soreness 
over the snuff box and over the distal radius.  There was no 
swelling or deformity.  The veteran's range of motion was to 
70 degrees of dorsiflexion, 80 degrees of palmar flexion, 20 
degrees of radial deviation, and 45 degrees of ulnar 
deviation.  His grip and grasp were "excellent."  The 
diagnosis was residual fracture, right navicula.  A 
subsequent November 2000 VA radiographic examination stated 
that the views of the veteran's right wrist showed no 
significant abnormalities of the bone, joints, or adjacent 
soft tissue.

Under the rating criteria for limitation of motion of the 
wrist, a 10 percent evaluation is warranted for dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 
normal range of motion of a wrist is from 70 degrees of 
dorsiflexion to 80 degrees of palmar flexion, and from 45 
degrees of ulnar deviation to 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I (2007).

The medical evidence of record shows that the veteran's 
residuals of an injury to the right wrist are manifested by 
pain, tenderness, numbness, and full range of motion.  There 
is no medical evidence of record that the veteran's right 
wrist has ever had limitation of motion on dorsiflexion to 
less than 15 degrees or palmar flexion which was limited in 
line with the forearm.  Accordingly, an initial compensable 
evaluation is not warranted for the veteran's residuals of an 
injury to the right wrist under Diagnostic Code 5215.  See 
id.

The Board notes that the veteran has reported right wrist 
pain on use.  However, the medical evidence of record does 
not show that the veteran's right wrist is additionally 
limited in range of motion by pain.  The veteran was 
scheduled for, and properly notified of, VA medical 
examinations which would have provided greater detail on any 
additional limitation of motion due to pain.  However, the 
veteran did not report for these medical examinations.  
Accordingly, there is no medical evidence of record which 
provides any indication that the veteran experiences 
additional limitation of motion beyond that contemplated by 
the assigned evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

As for other provisions under the Schedule, the veteran's 
right wrist is not currently ankylosed.  See 38 C.F.R. §§ 
4.71a, Diagnostic Code 5214 (2007).  Accordingly, a 
compensable evaluation is not warranted under 38 C.F.R. § 
4.71a, Diagnostic Code 5214.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected residuals 
of an injury to the right wrist, and the reported 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  Accordingly, an 
extraschedular evaluation is not warranted for the veteran's 
service-connected residuals of an injury to the right wrist.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned noncompensable evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for residuals of an injury to the 
right wrist, there is no basis for staged ratings with 
respect to this claim.  See also 38 C.F.R. § 3.655 (where 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, a claim for an increased rating shall be 
denied).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating, the doctrine is not for application.  Gilbert, 
1 Vet. App. 49; see also Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria).


ORDER

Service connection for a right elbow disorder is denied.

An initial compensable evaluation for residuals of an injury 
to the right wrist is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


